Title: From George Washington to Robert Cary & Company, 5 November 1760
From: Washington, George
To: Robert Cary & Company



Gentlemen
Williamsburg 5th Novr 1760

I am apprehensive, that by some mistake or other, my Letter of the 24th Ulto and the Duplicate were put on Board the same Ship; I therefore send other Copies under this Cover.
My Friend and Acquaintance Mr Bartholamew Dandridge having purchasd an Entaild Estate in Lands of one Charles Lewis procurd an Act of General Assembly for Docking the said Entail (other Lands of equal value being settled in lieu thereof) but till such time as the Royal assent is obtaind he cannot enter into quiet possession of the Freehold—He has therefore requested me, to ask the favour of you, to sollicit the Affair for him, which I accordingly do, not conceiving that any difficulty or trouble can arise thereupon, all parties here, being perfectly satisfied. The shortness of my corrispondance with you will not Authorise such liberties, but I hope you will excuse it in the present case. Mr Dandridge will send you a Bill to defray the Charges.

Please to give my Acct Credit for the Inclosd Bill when Receivd. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

